 Case 3:19-cv-00252-NJR Document 30 Filed 07/02/20 Page 1 of 2 Page ID #104

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 HENRY BARROWS,
 #B82577,

                        Plaintiff,

 v.                                               Case No. 19-cv-00252-NJR

 LISA GOLDMAN, et al.,

                        Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Henry Barrows commenced this action pursuant to 42 U.S.C. § 1983 alleging

that officials at Menard Correctional Center responded to his suicide attempts with deliberate

indifference in violation of his Eighth Amendment rights. (See Docs. 1, 8). On December 2,

2019, the Court issued an order directing the parties to file a Notice Regarding Magistrate

Judge Jurisdiction form indicating consent to proceed before a magistrate judge or an

affirmative declination to consent. (Doc. 22). Barrows failed to return the form within the

allotted time, and so, the Court issued another order on June 10, 2020, directing Barrows to

show cause why this action should not be dismissed for failure to file the form, as is required

under Administrative Order No. 257. (Doc. 29). As of July 2, 2020, Barrows has not returned

the form or responded to the Court’s directive to explain why this case should not be

dismissed. In fact, the Court has not heard from Barrows since August 2019. (See Doc. 20).

Barrows has ignored the Court’s directives and has failed to actively prosecute his claims. See

FED. R. CIV. P. 41(b). The Court will not allow this matter to linger indefinitely.

       For these reasons, this action is DISMISSED without prejudice, based on Barrows’s

failure to comply with the Court’s orders to file a Notice and Consent form and for failure to


                                          Page 1 of 2
 Case 3:19-cv-00252-NJR Document 30 Filed 07/02/20 Page 2 of 2 Page ID #105

prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

       Barrows is ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Barrows wishes to appeal this Order, he must file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If he does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467.

He must list each of the issues he intends to appeal in the notice of appeal and his motion for

leave to appeal in forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is

found to be nonmeritorious, Barrows may also incur another “strike.” A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 2, 2020


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                           Page 2 of 2
